department of the treasury internal_revenue_service washington d c cer eo i i pen ep le see se cp fat ql tax_exempt_and_government_entities_division u i l iri rior tait ir ir iii iti arik ir ikaria kei rir iari foo ii io iii iii i attn lela legend employer m state a group n employees statute p statute q statute r statute s plan x i ie esco i ii iii oia fais iri fit i ri ir iiit i ioi i iori iir faia ii io ioi iii ik foi iat ioi iti iii air iii ri ait fei ici iiia iiasa irin fais to to iii iii ik i sii toi io iii ii iia iai fai to iii ii ioi iii l t n o n o e u u proposed resolution n kiki rie er ekrereeikeak ere fei ii io iii ti aia ioi ia in dear mr rekrekekrerereerrereere this is in response to a ruling_request dated date as supplemented by correspondence dated date and date submitted on your behalf by your authorized representative concerning the federal_income_tax treatment under sec_414 of the internal_revenue_code code of certain contributions to plan x the following facts and representations have been submitted by your authorized representative employer m a government employer in state a established plan x pursuant to the statutory authority granted to municipalities in state a by statute p statute p provides that in each municipality such as employer m as defined in statute q the city council or the board_of trustees shall establish and administer a pension fund for the benefit of its group n employees and their beneficiaries you represent that plan x meets the requirements for qualification set forth in code sec_401 a statute r provides that each group n employee shall contribute to plan x beginning date dollar_figure percent of his or her salary to plan x statute s provides that a municipality such as employer m may pick up the group n if a municipality decides not to pick up the employees’ contributions required by statute r contributions the required contributions shall continue to be deducted from salary statute s further provides that if contributions are picked up they shail be treated as employer contributions in determining the tax treatment under the internal_revenue_code statute s sitennnstnsntensintnsintis also provides that a municipality shall continue to withhold federal and state income taxes based on these contributions until the internal_revenue_service or the federal courts rule that pursuant to sec_414 of the code these contributions shall not be included as gross_income to the group n employees until such time as they are distributed or made available the municipality shall pay these contributions from the same source of funds which is used to pay the salaries of the group n employees employer m may pick up these contributions by a reduction in the cash salary of the group n employees or by an offset against a future salary increase or by a combination of both to effectuate the pickup as provided for in statute s employer m in correspondence to the service dated date submitted proposed resolution n which employer m represents will be adopted as soon as possible proposed resolution n in pertinent part provides that employer m shall pick up the group n employees’ contributions to plan x in accordance with statute s that the contributions although designated as group n employee contributions are being paid_by employer m in lieu of contributions by the group n employees that the group n employees’ current cash salaries will be reduced by an amount equal to the amount picked up by employer m and that the group n employees will not be given the option to receive cash directly in lieu of the contributions based on the aforementioned facts you request the following rulings the mandatory employee contributions picked up by employer m shall be excluded from the current gross_income of the group n employees until distributed or otherwise made available the picked up contributions paid_by employer m are not wages for federal_income_tax withholding purposes and federal income taxes need not be withheld on the picked up contributions sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan determined to be qualified under sec_401 established by a state government or a political_subdivision thereof and are picked up by the employing unit the federal_income_tax treatment to be accorded contributions which are picked up by the employer within the meaning of sec_414 of the code is specified in revrul_77_462 1977_2_cb_358 in that revenue_ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension pian revrul_77_462 concluded that the school district's picked-up contributions to the plan are excluded from the employees’ gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of sec_3401 a a of the code the school district's contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees' salaries with respect to such picked-up contributions the issue of whether contributions have been picked up by an employer within the meaning of sec_414 of the code is addressed in revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 these revenue rulings established that the following two foi ii ii iii ir toa iiit iih criteria must be met the employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan in revrul_87_10 1987_1_cb_136 the internal_revenue_service considered whether contributions designated as employee contributions to a governmental_plan are excludable from the gross_income of the employee the service concluded that to satisfy the criteria set forth in revenue rulings and with respect to particular contributions the required specification of designated employee contributions must be completed before the period to which such contributions relate in this request proposed resolution n satisfies the criteria set forth in revrul_81_35 and revrul_81_36 by providing that employer m will make contributions to plan x in lieu of contributions by the group n employees in addition proposed resolution n provides that the group n employees participating in plan x will not be given the option to receive the contributed amounts directly in lieu of having such contributions paid_by employer m to plan x accordingly we conclude with respect to ruling requests number sec_1 and that the amounts picked up by employer m on behalf of the group n employees who participate in plan x shall be treated as employer contributions and will not be includible in the group n employees’ gross_income in the year in which such amounts are contributed for federal_income_tax treatment these amounts will be includible in the gross_income of the group n employees or their beneficiaries in the taxable_year in which they are distributed to the extent that the amounts represent contributions made by employer m because we have determined that the picked-up amounts are to be treated as employer contributions they are excepted from wages as defined in sec_3401 a a of the code for federal_income_tax withholding purposes in addition no part of the amounts picked up by employer m will constitute wages for federal_income_tax withholding purposes in the taxable_year in which they are contributed to plan x these rulings apply only if the effective date for the commencement of the pick-up is no earlier than the later of the date proposed resolution n is signed or the date the pick-up is put into effect this ruling is based on proposed resolution n as set forth in your letter dated date and is contingent upon employer m adopting proposed resolution n for purposes of the application of sec_414 of the code it is immaterial whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both these rulings are based on the assumption that plan x will be qualified under sec_401 of the code at the time of the proposed contributions and distributions no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as to whether the amounts in question are paid pursuant to a salary reduction agreement within the meaning of code sec_3121 these rulings are directed only to the taxpayer who requested them sec_6110 of the code provides that they may not be used or cited by others as precedent faas iit iri is iia iiia a copy of this letter has been sent to your authorized representative in accordance with the power_of_attorney on file with this office if you have questions regarding this ruling you may contact foi ir iii rie se t ep ra t at eee sincerely yours signed joxce b floyd joyce e floyd manager employee_plans technical group enclosures deleted copy of this letter and notice
